 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania Tire and Rubber Company ofMississippi, Inc.andUnited Rubber, Cork,Linoleum,and Plastic Workers ofAmerica, AFL-CIO.Case No. 26-CA-1420. September 10, 1963DECISION AND ORDEROn June 3, 1963, Trial Examiner Lloyd Buchanan issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in certain unfairlabor practices, and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner except as modified.'[The Boarddismissed the complaint.]1Contrary to the Trial Examiner, Members Leedom and Brown find that the interroga-tion of employee 'McDaniel by Respondent's Personnel Manager Brooks violated Section8(a) (1) of the Act. Because of the isolated nature of these violations, they believe thatno useful purpose would be served by issuing a remedial order in this proceedingMemberFanning would not find the interrogation to be violative of Section 8(a) (1) in the contextof this case and would therefore sustain the Trial Examiner's dismissal of this allegationINTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein, as amended (issued December 27, 1962; charge filedDecember 3, 1962), alleges that the Company has violated Section 8(a)(3) of theNational Labor Relations Act, as amended, 73 Stat. 519, by discharging Billie S.Sheffield on or about November 27, 1962, and failing and refusing to reinstate him,because of his union or other protected concerted activities; and Section 8(a)(1)of the Act by said alleged acts and by interrogation of employees concerning theirunion membership, activities, and desires.The answer avers that Sheffield quitwhen he was told that he was to be discharged, and that he was discharged for poorwork, having been previously reprimanded for poor work and violation of variouscompany rules.A hearing was held before Trial Examiner Lloyd Buchanan at Tupelo, Mississippi,on February 28 and March 1, 1963. Pursuant to leave granted to all parties, briefshave been filed by the General Counsel and the Company.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a Mississippi corporation with itsprincipal office and place of business at Tupelo, Mississippi, is engaged in the manu-144 NLRB No. 57. PENNSYLVANIATIRE & RUBBER CO. OF MISSISSIPPI,INC.467facture and sale of tires; that during the 12 months preceding the complaint, it re-ceived at its Tupelo plant from points outside the State of Mississippi, goods andmaterials valued at more than $50,000, and manufactured, sold, and shipped fromsaid plant directly to points outside the State finished products valued at more than$50,000; and that it is engaged in commerce within the meaning of the Act.Itwas admitted and I find that the Union is a labor organization within themeaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The allegedviolationof Section 8(a) (3)Whether Sheffield was discharged or quit after he was told that he would be dis-charged is unimportant since in the latter event there would be a constructive dis-charge.What is important is the reason for the notice or actual discharge: whetherthe Company acted because of Sheffield's poor work and violations or because ofhis protected concerted activities.The allegation in the answer that Sheffield quitwas apparently abandoned; it appears from the testimony that he was told he wasgoing to be fired and that he was fired. The primaryissueiswhether, in the face ofa record of reprimands and poor work far worse than that of any other tire builder,and an unusual number of bad tires which he turned out on November 26, theCompany, citing these reasons, discharged him on November 27 because he engagedin protected concerted activities, knowledge of which by the Company is hardly tobe inferred.On the issue of company knowledge, it appears that Sheffield was the union ob-server at two Board-conducted elections in 1961, which the Union lost; that severalmonths before those elections he went to the home of the Company'spersonnelmanager, Brooks, whose knowledge is imputable to the Company, where one or theother (this is in dispute) suggested that Sheffield could obtain return ofhis unioncard; and that he thereafter did get the card and gave it to Brooks, who tore it up.There is no suggestion that, although Sheffield was one of the Union's "better leaders"in the campaign, the Company had any knowledge of union activity by Sheffieldwhen the Union resumed organizational activities in August and September 1962,whatever the Company's knowledge of such activities generally at that time.TheGeneral Counsel relies on a conversation on the day after thesecond election, inOctober 1961, when Wilcox, the plant manager, called Sheffield into his office andtold him that hispast unionactivitieswere strictlyin the past,and that he was notconcerned with his or other employees'unionactivities; to which Sheffield repliedthat if there should be another campaign, he would probably feel the same wayand againbe active in it, Wilcox repeating that Sheffield's future with the Companydepended on hisperformanceon the job.The General Counsel's argument in this connectionis that "the Company couldtolerate(Sheffield's)union desires" in 1961 after (and also before?) the Union lostthe elections, but not when the new organizingcampaignwas started in 1962.TheGeneral Counsel here asks forthe assumptionand presumption that once an employeeengages inunion activity and states that he will do so again should the opportunityarise, it is to be presumed that the employer will connect him with any future activity(assuminghere the employer's knowledge of such later activity).The GeneralCounsel argues that, to meet the effect of sucha statementby the alleged discriminatee,the employer would haveto prove alater disavowal or contrary actions by theemployee.Sucha presumption,novelin its scope,would constitutean all too convenientbasisin perpetuofor a finding of knowledge.Even in the absence of a specificcontrary declaration or acts by the employee, I will not hold that his assurance offuture activity,made inthe heat of and immediately after an election, is a basis forfinding company remembrance, and that such remembrance was or would be reliedUpon by the Company into the indefinite future or, in this case, more than 1 yearlater, as itmight relyon actualcontemporary knowledge or belief of such activity;allof this in the face of Wilcox's admittedly proper, even laudable, attitude anddeclaration in 1961. In addition to this, we should consider that therehas been nosuggestion of animus or discriminatory attitude by Wilcox or any other companyrepresentative other than Brooks, who in 1961 allegedly threatened possible dis-charge, blackball, and shutdown.The General Counsel's novel but very convenienttheory is a "No-Cal" argument; it lends no weight to his position. I do not relyon it as supporting a finding ofcompany knowledge of Sheffield's 1962 activitieson the basis of his 1961statement.727-083-64-vol. 144-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresumably to show that Wilcox knew or "figured" that union activities had beenrenewed, Elliott, the Union's field representative, testified that at a chance meetingin a bowling alley in the latter part of August, he told Wilcox that he was againtrying to organize the plant, Wilcox replying that he figured that he would.Wilcoxwas not asked whether he knew that the Union was again engaged in organizationalactivities here.He testified that he had no recollection of actual statements made toElliott, but based on his policy in such situations to make no statements concerninga union to anyone, he was "practically positive" that he did not ask Elliott whathe was doing in Tupelo; he recalled no statement by Elliott concerning another at-tempt to organize the plant.Wilcox impressed me as a reliable witness, and I credithis testimony on cross-examination that he did not ask Elliott what he was doingin Tupelo (Elliott did not claim that Wilcox had asked this), and that nothing wassaid between them concerning the Union or organizational activities.Wilcox'sstatement of policy, although broad, was made in connection with a union official,not an employee.Furthermore, the assurance which Wilcox had given Sheffieldthe year before was of a wholly different nature.Rather than slight the mass of testimony concerning Sheffield's work and the re-primands issued to him, this may be briefly considered despite the failure to showcompany knowledge of or belief that he had engaged in concerted activities.,Thewitnesses and their testimony, sometimes conflicting, sometimes reconcilable, con-cerning the condition of Sheffield's machine and specifically its drum persuade methat, although the equipment was not in first-class condition, Sheffield and any otherexperienced operator or tire builder could have made necessary adjustments for sat-isfactory production; that the other operators on this machine did, as did Sheffieldhimself except for November 26; and that his bad tires on that day exceeded by farthe number which he and other operators had theretofore and have since produced.Because his friend, Estes, testified to poor production to a greater degree than didthe other witnesses, I shall briefly analyze Estes' statements; it is unnecessary todetail and explain the rejection of some of the other testimony.According to Sheffield and McDaniel, an operator whose discharge is not herein issue, excessive returns were due to the poor condition of the No. 2 machine, whichSheffield operated.While McDaniel recognized his 5 to 10 returns per day as exces-sive, Sheffield attempted to explain his 20 or 22 of November 26 as due to the con-dition of the same machine.What can now be said of Estes' testimony that, al-though a good tire builder, he himself averaged 5 to 25 returns per day.Althoughsponsored by the General Counsel, Estes leaned over so far in his testimony that hecollapsed completely. It may also be noted that, after he had testified that he builtmostly good tires but many bad ones on the No. 2 machine in November 1962,Estes declared that he was unable to say whether tires which he had built on thatmachine were returned to him by the inspectors that month.Later testimony in-dicates that Estes did not work on that machine at that time.Clearly, aside fromEstes' testimony, the number of Sheffield's tires returned on November 26 was ex-ceptional.No comment is necessary on Harris' testimony that, during his employ-ment which was terminated in March 1962, he had as many as 50 returns per day.With respect to his poor tires of November 26, which were called to his atten-tion on the following day (these were in addition to those which he had correctedbefore he had gone home), Sheffield could say only that he had not examined themcarefully; they did not look to him like scrap tires, some had offcenter beads andplies, and some looked like normal tires.Such testimony does not meet the Com-pany's that 11 were definitely bad and had to be marked. as seconds and rejects,while 9 could be repaired. (If, as was later suggested, this included more than 1day's production, it was noted on November 27 and it appears from the same testi-mony that no other tire builder had offcenter plies.) It does not appear thatSheffield was limited to the "glance" which he took at these tires or, admitting thatthey were his tires, that he was otherwise prevented from even attempting to ques-tion the serious charge now being made against him and the reason for his discharge.WitnessMoore testified that of nine of these tires (apparently the same ones)which he noticed on the morning of November 27, eight had offcenter beads, whichcould have been caused by the drum, and one had offcenter plies; he did not "payattention" to the other tires stacked there.Aside from the mere possibility aspectwith respect to the eight tires, this testimony again leaves us with no evidence con-cerning the other tires which in any way contradicts the Company's. I find that 20bad tires were turned out and left behind by Sheffield on November 26, of whichno more than 9 could be repaired.i The possibility of preference on review for one or the other basis for the findings mademust not be ignored ; I shall not attempt to anticipate any such preference. PENNSYLVANIATIRE & RUBBER CO. OF MISSISSIPPI,INC.469Notice should be taken of the suggestion that a number of tires might have beenon the conveyor on the way to the inspectors' station at the end of Sheffield's shift,and thus would not be picked up by him there. But it was explained withoutcontradiction that these would be checked and turned up by the foreman at thattime.McDaniel clearly testified that the tire builder repaired these before he leftthe plant.As for the Company's responsibility for Sheffield's poor work because of thecondition of his machine, aside from the fact already noted that he and othersdid not approach his record of November 26, I do not believe that the Companywillfully or negligently continued operation of a seriously defective machine, andthat, taking advantage of this condition, it discriminatorily discharged one of atleast three men who operated it.To believe, in the face of testimony by Sheffieldhimself and others, that poor tires were turned out to the extent which Harris de-scribed when he testified that during some weeks more than a year before he hadwithout reprimand turned out tires all of which had offcenter plies, is to believethat there was a conspiracy at that earlier period and again in November 1962amongthe green tire inspectors and quality control men. I credit ProductionManager Fierbaugh's testimony that, when he inspected the drum on the No. 2machine on November 28, he found that it had scalloped edges but that its conditionwas such (one operator had requested and received a transfer to this machine fromanother) that he directed that the machine be kept in operation even though otherdrums were at hand and a change could have been made in a few minutes. Theextent of the slight repair made to this drum shortly thereafter is consistent withthe good tires previously produced by Sheffield and the others, rather than withSheffield's poor work on November 26.Moore, who maintained the machine onSheffield's shift, was called by the General Counsel and testified that he worked onit every day, but that it did not give any major trouble.These facts and the testi-mony of frequent adjustments and repairs to the various machines place in perspec-tive the reports that this machine was not in good condition.Ido not credit Sheffield's testimony that his foreman, Gibson, whatever hisknowledge or his status to make admissions, conveniently told him that the poorwork was not the reason he had been fired; I credit Gibson's denial. Fierbaughon November 27 asked Sheffield whether he had seen the 20 bad tires outside theoffice, reviewed the reprimands which he had received in 1962, and told him thathe was going to terminate him because of his record.As for the previous reprimands, it is clear, as noted, that Sheffield had beenjustifiably reprimanded in 1962 far more than any other tire builder.Although thelistof reprimands was unreliable in its omission of one employee and in somefigures, these were limited errors; its substantial accuracy was not further questionedat the hearing or contradicted.Whether the preliminary investigation in this case was limited by lack of time wedo not know. It appears from testimony received concerning prehearing affidavitsthat the investigation was made by someone other than the General Counsel'sattorney who tried the case.One can sympathize with the latter on this assignment.Where the cause is barren, the result cannot be fruitful.While some may,com-plain in well-publicized articles that there are too many Government investiga-tions, itmay be helpful to make more thorough investigations before formal ac-tion is taken: such an investigation might here have disclosed more substantialbasis for the proceeding, or it might have shown that to proceed further would bebut an exercise in futility.B. The alleged independent violation of Section 8(a) (1)I credit McDaniel's testimony that in the latter part of August, Brooks asked himwhether he had any idea of the number of union cards signed; and that after hisreturn in October from a short layoff, Brooks asked whether he had had anyvisitors at home, the reference being to union representatives, as the conversationindicated?(According to Brooks, these were not cases of interrogation; McDanielvolunteered information.)In view of the necessity of showing an unlawful "con-text" in connection with any such interrogation, these two instances must be foundnot to have been violative.32While Brooks does not appear to have been instrumental in Sheffield's discharge, sucha statement, on the issue of company knowledge, might be construed in severalways,among them as indicatingthat the unionrepresentatives were soliciting Sheffield's sup-port rather than that the latter was himself active. I do not rely on such an equivocalinterpretation.8 Cf.Middletown Manufacturing Company, Inc.,141 NLRB 234. 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United Rubber,Cork,Linoleum,and PlasticWorkers of America, AFL-CIO,is a labor organization within the meaning of Section2 (5) of the Act.2.The Company has not engaged in unfair labor practices within the meaningof Section 8 (a) (3) or(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint be dismissedin its entirety.Gary Steel Supply CompanyandInternational Union of Elec-trical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No. 13-RC-9191.September 10, 1963DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer HymenBear.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the following reasons:The petition herein was filed on February 21, 1963. The Petitionerseeks to represent a unit of the Employer's employees located at itsBlue Island, Illinois, plant, who are presently represented by theIntervenor.2The Employer and the Intervenor assert their currentwritten contract, dated August 5, 1962, is a bar to the petition.ThePetitioner contends the contract is not a bar because,inter alia,it con-tains a retroactive union-security and an illegal checkoff clause.'1Local 714, Machinery,Scrap Iron, Metal and Steel Chauffeurs,Warehousemen,Handlers,Helpers and Alloy Fabricators Unions,affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America was permitted to interveneat the hearing on the basis of Its current contract with the Employer.2The Employer's entire operations are located at its plant and offices in Blue Island,where it has had a bargaining history with the Intervenor covering its Blue Island em-ployees.However,until about August 1961,the Employer also had operated a plant inKensington,Illinois,and, prior to the closing of the Kensington plant, the Employer hadhad a long bargaining history with the Intervenor covering its Kensington employees.8 The Petitioner also contends that the Intervenor is, in effect,defunct, because it hasnot administered the terms of the contract,and, therefore,the contract cannot bar thepetition..The record shows, however, that the Intervenor has elective officers and that it144 NLRB No. 45.